 



EXHIBIT 10(xv)
Summary of Bonus Plan
Camco Financial Corporation (“Camco”) maintains both a short-term cash bonus
plan and a long-term stock-based incentive plan. Bonus and incentive plan awards
for executive officers of Camco and its subsidiaries are based on the
achievement of corporate performance objectives which are established annually
by Camco’s Compensation Committee at the beginning of each year. Currently, the
performance objectives consist of minimum thresholds that must be met under the
following performance measures before cash or equity incentives will be paid to
the Named Executive Officers, regardless of the results of the other performance
measurements: nonperforming loans as percent of assets, liquidity, deposit
growth, earnings per share, business loan growth and relationship building
(products and services per customer). The individual objectives are then
weighted as to value each year, with the most important goals having heavier
weightings as decided by management and the Board of Directors.
Currently, the cash bonus amounts range from 15% to 20% of the Chief Executive
Officer’s base salary and 15% to 20% of other executive officers’ base salaries,
subject to the percentage of performance measurements achieved. Additional
discretionary bonus amounts may also be awarded under the cash bonus plan in
recognition of other achievements, such as merger and acquisition activities,
which are not part of the established performance objectives.
The long-term incentive plan provides for the award of stock options of varying
levels for each of the executive officers, ranging in amount from 0% to a
maximum of 100% of the officer’s base salary, subject to the percentage of
performance measurements achieved. Options are issued at market prices, have a
term of ten years, and typically vest at a rate of 20% each year beginning on
the grant date. This element of the executive compensation program is designed
to align the interests of the executive with corporate stockholder objectives
since the price performance of Camco’s common stock directly affects the value
of these long-term awards.

 